Citation Nr: 1023911	
Decision Date: 06/28/10    Archive Date: 07/08/10

DOCKET NO.  07-29 912	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Atlanta, Georgia


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a previously denied claim for service connection for a 
left knee disability.

2.  Entitlement to service connection for a right knee 
disability. 


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran




ATTORNEY FOR THE BOARD

L. L. Mollan, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1965 to April 
1968.

These matters come before the Board of Veterans' Appeals 
(Board) on appeal from a June 2005 RO decision, which denied 
a claim for service connection for a right knee disorder and 
denied an application to reopen a previously denied claim for 
service connection for a left knee injury.

Despite the determination reached by the RO, the Board must 
find new and material evidence in order to establish its 
jurisdiction to review the merits of a previously denied 
claim.  See Barnett v. Brown, 83 F. 3d 1380 (Fed. Cir. 1996); 
Jackson v. Principi, 265 F. 3d 1366 (Fed. Cir. 2001); see 
also VAOPGCPREC 05-92.  The following decision addresses this 
question.

In April 2010, a Travel Board hearing was held before the 
undersigned Veterans Law Judge at the Atlanta, Georgia RO.  A 
transcript of that proceeding has been associated with the 
claims folder.

The issues of entitlement to service connection for a left 
knee disability and a right knee disability are addressed in 
the REMAND portion of the decision below and are REMANDED to 
the RO via the Appeals Management Center (AMC), in 
Washington, DC.


FINDINGS OF FACT

1.  By a RO decision dated in July 1983, the Veteran's claim 
of service connection for a left knee injury was denied on 
the basis that the service treatment records were completely 
negative for a left knee injury and no evidence had been 
submitted to show the present existence of any such injury. 

2.  Evidence received since the July 1983 RO decision is not 
cumulative or redundant, and raises a reasonable possibility 
of substantiating the claim of entitlement to service 
connection for a left knee disability.


CONCLUSIONS OF LAW

1.  The July 1983 RO decision denying the Veteran's claim of 
service connection for a left knee injury is final.  See 38 
U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.1103 (2009).

2.  New and material evidence to reopen the Veteran's claim 
for service connection for a left knee disability has been 
received.  See 38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. 
§ 3.156(a) (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the Veteran's application to reopen his 
previously denied claim for service connection for a left 
knee injury or disability, this application, and only this 
application, has been granted, as discussed below.  As such, 
the Board finds that any error related to the VCAA solely 
with regards to the Veteran's application to reopen is moot.  
See 38 U.S.C. §§ 5103, 5103A (West 2002 & Supp. 2008); 38 
C.F.R. § 3.159 (2008); Mayfield v. Nicholson, 19 Veteran. 
App. 103, (2005), rev'd on other grounds, Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).




II.  Analysis

The Board must assess the credibility and weight of all 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  Equal 
weight is not accorded to each piece of evidence contained in 
the record; every item of evidence does not have the same 
probative value.  When all the evidence is assembled, VA is 
responsible for determining whether the evidence supports the 
claim or is in relative equipoise, with the Veteran 
prevailing in either event, or whether a preponderance of the 
evidence is against the claim, in which case, the claim is 
denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty in the active military, naval, or air 
service.  38 U.S.C.A. § 1110 (West 2002).  That an injury or 
disease occurred in service is not enough; there must be 
chronic disability resulting from that injury or disease.  If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  38 
C.F.R. § 3.303(b) (2009).  Service connection may also be 
granted for any injury or disease diagnosed after discharge, 
when all the evidence, including that pertinent to service, 
establishes that the disease or injury was incurred in 
service.  38 C.F.R. § 3.303(d) (2009).

To establish a right to compensation for a present 
disability, a Veteran must show: "(1) the existence of a 
present disability; (2) in-service incurrence or aggravation 
of a disease or injury; and (3) a causal relationship between 
the present disability and the disease or injury incurred or 
aggravated during service"-the so-called "nexus" 
requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. 
Cir. 2004).   

Certain diseases, to include arthritis, may be presumed to 
have been incurred in service when manifest to a compensable 
degree within one year of discharge from active duty.  38 
U.S.C.A. § 1112 (West 2002); 38 C.F.R. §§ 3.307, 3.309 
(2009).

The issue for resolution before the Board is whether new and 
material evidence has been submitted sufficient to reopen the 
Veteran's previously denied claim of entitlement to service 
connection for a left knee injury.  After a review of the 
evidence of record, the Board finds that new and material 
evidence has been submitted.

The Board notes that the Veteran was initially denied service 
connection for a left knee injury in a July 1983 RO decision.  
Rating actions are final and binding based on evidence on 
file at the time the claimant is notified of the decision and 
may not be revised on the same factual basis except by a duly 
constituted appellate authority.  38 C.F.R. § 3.104(a) 
(2009).  The claimant has one year from notification of an RO 
decision to initiate an appeal by filing a notice of 
disagreement (NOD) with the decision, and the decision 
becomes final if an appeal is not perfected within the 
allowed time period.  38 U.S.C.A. § 7105(b) and (c) (West 
2002); 38 C.F.R. §§ 3.160(d), 20.201, and 20.302(a) (2009).  
The Veteran was notified of the July 1983 RO decision via a 
July 26, 1983, letter.  He did not file a timely appeal.  
Therefore, the July 1983 rating decision became final.  See 
38 U.S.C.A. § 7105 (West 2002).  In order to reopen a claim 
which has been denied by a final decision, the claimant must 
present new and material evidence.  38 U.S.C.A. § 5108 (West 
2002).  

New evidence means evidence not previously submitted to 
agency decision makers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a) (2009).   

According to the United States Court of Appeals for Veterans 
Claims (Court), the pertinent VA law requires that in order 
to reopen a previously and finally disallowed claim, there 
must be new and material evidence presented or secured since 
the time that the claim was finally disallowed on any basis.  
See Evans v. Browns, 9 Vet. App. 273 (1996).  When 
determining whether the claim should be reopened, the 
credibility of the newly submitted evidence is presumed.  See 
Justus v. Principi, 3 Vet. App. 510 (1992).

The basis for the July 1983 denial was that the service 
treatment records were completely negative for a left knee 
injury and no evidence had been submitted to show the present 
existence of any such injury.  At the time of this denial, 
service treatment records and VA medical records were 
considered. 

The new evidence submitted since this denial consists of 
statements from the Veteran, VA medical records, private 
medical records and medical records from the Tennessee 
Department of Correction.

The Board notes that private medical records submitted since 
the July 1983 denial of the Veteran's claim reflect that the 
Veteran had a left knee total arthroplasty in 2007.  See 
Crawford Long Resurgens Orthopaedics treatment record, March 
2007.  The Veteran also reported in a December 2006 private 
medical record that he underwent a left knee arthroscopic 
debridement in 1985.  See Crawford Long Resurgens 
Orthopaedics treatment record, December 2006.  

Therefore, as the newly submitted medical evidence shows the 
present existence of a left knee disability, the Board 
concludes that it satisfies the low threshold requirement for 
new and material evidence.  As such, the claim is reopened.  

However, the Board cannot, at this point, adjudicate the 
reopened claim, as further development is necessary.  This is 
detailed in the REMAND below.


ORDER

As new and material evidence has been received regarding the 
claim of service connection for a left knee disability, the 
Veteran's claim is reopened.  To this extent, and to this 
extent only, the appeal is granted.


REMAND

The Veteran is seeking entitlement to service connection for 
a left knee disability and a right knee disability.  After a 
thorough review of the Veteran's claims folder, the Board has 
determined that additional development is necessary prior to 
the adjudication of these claims.

The Veteran has asserted that he injured both of his knees in 
service.  Specifically, the Veteran asserted in a September 
2007 statement that he injured his knees during jump school 
at Fort Benning, Georgia.  The Veteran contended that he 
injured himself badly when he improperly hit the ground 
during a jump.  The Veteran asserted that he did not seek 
medical treatment at the time of this jump, as he was afraid 
he might be recycled or kicked out of jump school.  

A review of the Veteran's service treatment records reveals 
no complaints, treatment, or diagnoses of a left knee 
disability or a right knee disability.  However, his DD-214 
Form does reflect that he was awarded the parachute badge. 

Since his separation from service, the Veteran has undergone 
surgeries for both knees.  In a March 2007 private medical 
record from Crawford Long Resurgens Orthopaedics, it was 
noted that the Veteran had bilateral total knee 
arthroplasties 3 months earlier.  In a December 2006 private 
medical records from this same facility, the Veteran reported 
having undergone a left knee arthroscopic debridement in 1985 
and a right knee open meniscectomy in 1996.  

The Board notes that the Veteran is competent to offer a 
description of the symptoms he experienced in service, and to 
describe a continuity of symptoms since service.  A 
layperson, such as the Veteran, is generally not capable of 
opining on matters requiring medical knowledge.  Routen v. 
Brown, 10 Vet. App. 183, 186 (1997), aff'd sub nom.  Routen 
v. West, 142 F.3d 1434 (Fed. Cir. 1998), cert. denied, 119 S. 
Ct. 404 (1998).  However, lay testimony is competent when it 
regards the readily observable features or symptoms of injury 
or illness and "may provide sufficient support for a claim 
of service connection."  Layno v. Brown, 6 Vet. App. 465, 
469 (1994); see also Jandreau v. Nicholson, 492 F.3d 1372 
(Fed. Cir. 2007).

In Charles v. Principi, 16 Vet. App. 370 (2002), the Court 
held that under 38 U.S.C.A § 5103A(d)(2), VA was to provide a 
medical examination as "necessary to make a decision on a 
claim, where the evidence of record, taking into 
consideration all information and lay or medical evidence, 
[including statements of the claimant]," and where, the 
claimant had been diagnosed to have tinnitus, and had 
proffered competent lay evidence that he had had continuous 
symptoms of the disorder [i.e., ringing in the ears] since 
his discharge.  Because there was evidence of record 
satisfying two of the requirements of the statute, i.e., 
competent evidence of a current disability or recurrent 
symptoms, and evidence indicating an association between the 
appellant's disability and his active service, but there was 
not of record, competent medical evidence addressing whether 
there is a nexus between his tinnitus and his active service, 
VA was to provide the claimant with a medical "nexus" 
examination.

In this case, as the Veteran has reported that he currently 
experiences bilateral knee pain, an observation which he is 
competent to make; he has indicated that these symptoms first 
began in service following a parachute incident, an 
observation which he is also competent to make; and his DD-
214 Form reflects that he received the parachute badge, the 
Board finds that the necessity for a VA examination is shown 
for the proper assessment of the Veteran's claims for service 
connection for a left knee disability and a right knee 
disability.  38 U.S.C.A. § 5103A (West 2002).  As such, these 
issues must be remanded in order to schedule the Veteran for 
a VA examination to determine whether he has a current right 
knee disability or a left knee disability and, if so, whether 
his current right knee disability or left knee disability was 
caused or aggravated by his active duty service.  Colvin v. 
Derwinski, 1 Vet. App. 171, 175 (1991) (if the medical 
evidence of record is insufficient, the Board is free to 
supplement the record by seeking an advisory opinion or 
ordering a medical examination).

Additionally, the Board notes that VA has an obligation under 
the VCAA to associate all relevant records in VA's 
possession, as well as all relevant records from private 
healthcare providers, with the claims file of a Veteran.  38 
C.F.R. § 3.159 (2009).  The Board notes that the Veteran 
indicated at the April 2010 hearing that he sought treatment 
at a facility in Los Angeles, California, in 1969 for his 
knee complaints.  He also indicated at this hearing that he 
underwent surgery for his left knee in Atlanta in 1987.  
Furthermore, the Veteran indicated on his March 2005 claim 
that he sought treatment for his knees at Dekalb General 
Hospital in Decatur, Georgia, from 1965 to 1987.  It does not 
appear that the claims file contains all of these records.  
As such, attempts should be made to locate all relevant 
private treatment records that have not yet been associated 
with the claims file.  Additionally, any recent relevant VA 
treatment records not currently associated with the claims 
file should be obtained as well.

Finally, the Veteran should be provided adequate notice with 
regard to how appropriate disability ratings and effective 
dates are assigned.  See Dingess v. Nicholson, 19 Vet. App. 
473 (2006).

Accordingly, the case is REMANDED for the following action:

1.	Provide the Veteran with adequate 
notice with regard to how appropriate 
disability ratings and effective 
dates are assigned in accordance with 
Dingess. 

2.	Obtain any recent relevant VA 
treatment records that have not yet 
been associated with the claims file. 

3.	Send to the Veteran a letter 
requesting that he provide sufficient 
information, and if necessary, 
authorization to enable the RO to 
obtain any additional pertinent 
evidence not currently of record, to 
specifically include any possible 
treatment records relating to his 
bilateral knee complaints from 1969 
in Los Angeles, California, referred 
to in the April 2010 hearing 
transcript; any private treatment 
records from Dekalb General Hospital 
in Decatur, Georgia, from 1965 to 
1987; and any treatment records 
relating to his surgery for his left 
knee in Atlanta in 1987 that have not 
yet been associated with his claims 
file.  The RO should also invite the 
Veteran to submit any pertinent 
evidence in his possession, and 
explain the type of evidence that is 
his ultimate responsibility to 
submit. Associate any records 
received, including negative 
responses, with the claims file.

4.	Schedule the Veteran for an 
appropriate VA examination for his 
bilateral knee disability.  All 
appropriate tests and studies should 
be performed and all clinical 
findings reported in detail.  The 
claims file should be provided to the 
appropriate examiner for review, and 
the examiner should note that it has 
been reviewed.  Additionally, the 
examiner should elicit from the 
Veteran a history of his symptoms and 
onset relating to his left knee 
disability and his right knee 
disability.  After reviewing the 
file, examining the Veteran, and 
noting his reported history of 
symptoms, the examiner should render 
an opinion as to whether the Veteran 
currently has a left knee disability 
or a right knee disability of any 
kind.  If so, opinions should be 
provided as to whether it is at least 
as likely as not that a current left 
knee disability or a current right 
knee disability was incurred in or 
aggravated by active duty service.  

It would be helpful if the examiner 
would use the following language, as 
may be appropriate:  "more likely than 
not" (meaning likelihood greater than 
50%), "at least as likely as not" 
(meaning likelihood of at least 50%), 
or "less likely than not" or 
"unlikely" (meaning that there is a 
less than 50% likelihood).  The term 
"at least as likely as not" does not 
mean "within the realm of medical 
possibility."  Rather, it means that 
the weight of medical evidence both 
for and against a conclusion is so 
evenly divided that it is as medically 
sound to find in favor of that 
conclusion as it is to find against 
it.  The examiner should provide a 
complete rationale for any opinions 
provided.

5.	Then, readjudicate the claims.  In 
particular, review all the evidence 
that was submitted since the March 
2009 supplemental statement of the 
case (SSOC).  In the event that the 
claims are not resolved to the 
satisfaction of the Veteran, he 
should be provided a SSOC, which 
includes a summary of additional 
evidence submitted, any additional 
applicable laws and regulations, and 
the reasons for the decision.  After 
the Veteran and his representative 
have been given the applicable time 
to submit additional argument, the 
claims should be returned to the 
Board for further review.

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

No further action is required of the Veteran until further 
notice.  However, the Board takes this opportunity to advise 
the Veteran that the conduct of the efforts as directed in 
this remand, as well as any other development deemed 
necessary, is needed for a comprehensive and correct 
adjudication of his claims.  His cooperation in VA's efforts 
to develop his claims, including reporting for any scheduled 
VA examination, is both critical and appreciated.  The 
Veteran is also advised that failure to report for any 
scheduled examination may result in the denial of a claim.  
See 38 C.F.R. § 3.655 (2009).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the Court for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).




______________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


